 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JAMES DAVID GRIEPSMA,

 9                              Plaintiff,                 Case No. C19-181-RSM-MLP

10          v.                                             ORDER

11   CHRISTIAN J ANDERSON, et al.,

12                              Defendants.

13

14          This matter comes before the Court on pro se Plaintiff James D. Griepsma’s “Ex Parte

15   Motion for Court to Direct D.O.C. to Deliver the Plaintiff’s Legal Paperwork to the Plaintiff.”

16   (Dkt. # 30 (“Mot.).) Defendants have submitted a response. (Dkt. # 32 (“Resp.”).) For the

17   reasons discussed below, the Court finds Plaintiff’s motion is premature.

18                                           I.    DISCUSSION

19          Plaintiff is a prisoner who was confined at Monroe Correctional Complex (“MCC”) when

20   this matter commenced. (See Dkt. # 9 (“Verified Compl.”) at 3.) On April 8, 2019, Plaintiff was

21   transferred from MCC to Washington Corrections Center (“WCC”). (Mot. at 1-2.) Plaintiff

22   alleges that at the time of his transfer, his legal materials were packed into two boxes to also be

23   transferred. (Id.) Plaintiff alleges that during his four months of confinement at WCC, he was




     ORDER - 1
 1   deprived of his legal materials. (Id. at 2.) On August 21, 2019, Plaintiff was transferred from

 2   WCC to Washington State Penitentiary (“WSP”). (Id.) Plaintiff asserts that his two boxes of

 3   legal materials were not transferred to WSP. (Id. at 4.) Plaintiff alleges he has paid $20.00 in

 4   postage to transfer the boxes to WSP. (Id.) Plaintiff asserts that once the two boxes arrive at

 5   WSP, Plaintiff expects that WSP’s property officer “will fail to deliver my property as he is

 6   currently, regarding chain bag property.” (Id. at 4.)

 7            Defendant argues Plaintiff’s motion is not ripe for review by this Court because

 8   Plaintiff’s motion establishes that the Department of Corrections has stated its intent to mail

 9   Plaintiff his two boxes of legal materials and therefore Plaintiff’s concern that WSP will not

10   deliver the boxes is premature. (Resp. at 1.) “A claim is not ripe for adjudication if it rests upon

11   contingent future events that may not occur as anticipated, or indeed may not occur at all.” Texas

12   v. United States, 423 U.S. 296, 300 (1998) (internal citations omitted). The Court finds that

13   Plaintiff’s argument is not ripe because it appears to be based on Plaintiff’s anticipation that

14   when Plaintiff’s legal materials arrive at WSP on a future date, WSP will refuse to deliver them

15   to Plaintiff. 1

16            The Court notes that Plaintiff has previously represented that he is being deprived of his

17   legal materials in this matter. (See Dkt. ## 16 (motion for extension of time due to denial of

18   access to legal property), 17 (supplement to motion for extension of time due to denial of access

19   to legal property).) Should Plaintiff be denied access to his legal materials after their delivery to

20   WSP, Plaintiff is not precluded from bringing a motion at that time.

21

22

23
     1
      Although Plaintiff’s motion appears to allege WSP’s property officer is currently failing to deliver
     “chain bag property,” it is unclear what that property is or if it contains legal materials. (Mot. at 4.)


     ORDER - 2
 1                                       II.       CONCLUSION

 2          For the forgoing reason, the Court DENIES without prejudice Plaintiff’s motion (dkt. #

 3   30).

 4          The Clerk is directed to send copies of this order to the parties and to the Honorable

 5   Ricardo S. Martinez.

 6          Dated this 7th day of October, 2019.


                                                          A
 7

 8                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 3
